Exhibit 10.16
CHAMPION ENTERPRISES, INC.
EXECUTIVE OFFICER SEVERANCE PAY PLAN
(Effective as of December 1, 2004
Amended December 31, 2008)
INTRODUCTION
     The purpose of the Plan is to enable Champion Enterprises, Inc. (the
“Company”), to offer certain protections to its executive officers (who are not
covered by an employment contract that specifically provides severance), if
their employment is terminated by the Company without Cause or by the
Participant with Good Reason. Capitalized terms and phrases used herein shall
have the meanings ascribed thereto in Article I.
ARTICLE I.
DEFINITIONS
     1.1 Affiliate shall mean each of the following:
     (a) any Subsidiary;
     (b) any Parent;
     (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
and
     (d) any other entity in which the Company or any of its Affiliates has a
material equity interest and which is designated as an “Affiliate” by resolution
of the Committee.
     1.2 Base Salary shall mean the Participant’s annual base compensation rate
for services paid by the Company to the Participant at the time immediately
prior to the Participant’s termination of employment, as reflected in the
Company’s payroll records. Base Salary shall not include commissions, bonuses,
overtime pay, incentive compensation, benefits paid under any qualified plan,
any group medical, dental or other welfare benefit plan, noncash compensation or
any other additional compensation but shall include amounts reduced pursuant to
the Participant’s salary reduction agreement under Sections 125, 132(f)(4) or
401(k) of the Code, if any, or a nonqualified elective deferred compensation
arrangement, if any, to the extent that in each such case the reduction is to
base compensation.
     1.3 Board shall mean the board of directors of the Company from time to
time.
     1.4 Cause shall mean

 



--------------------------------------------------------------------------------



 



     (a) a Participant’s dishonesty in Participant’s financial dealings with, or
on behalf of, the Company;
     (b) a Participant’s commission of, indictment for or pleading guilty or
nolo contendere to a crime by the Participant which constitutes:

  (i)   a felony (other than a traffic related offense), or     (ii)   a
misdemeanor involving moral turpitude which, may reasonably be expected to have
an adverse effect on the Company, its business, reputation or interest.

     (c) a Participant’s material breach of the terms of Participant’s
employment contract or any other contract or agreement between the Participant
and the Company, which breach, if curable, is not cured within 20 days of the
giving of written notice thereof to the Participant;
     (d) a Participant’s material violation of the Company’s code of conduct,
code of ethics or any other written policy or a material breach by the
Participant of a fiduciary duty or responsibility to the Company;
     (e) the refusal of a Participant to follow the lawful policies and
directives of the Board or a more senior officer within five days of the giving
of written notice thereof to the Participant;
     (f) the willful misconduct or gross negligence of a Participant with regard
to the Company or in the performance of Participant’s duties that is materially
injurious to the Company; or
     (g) the willful and continued failure of a Participant to attempt to
perform the Participant’s duties with the Company (other than for any such
failure resulting from the Participant’s incapacity due to physical or mental
illness) after written notice of such failure has been give to the Participant.
     1.5 Code shall mean the Internal Revenue Code of 1986, as amended.
     1.6 Committee shall mean the Compensation and Human Resources Committee
appointed by the Board from time to time to administer the Plan. Notwithstanding
the foregoing, if, and to the extent that no Committee exists which has the
authority to administer the Plan, the functions of the Committee shall be
exercised by the Board and all references herein to the Committee shall be
deemed to be references to the Board.
     1.7 Company shall mean Champion Enterprises, Inc., its Affiliates and any
successors as provided in Article VI hereof.

2



--------------------------------------------------------------------------------



 



     1.8 Disability shall mean a Participant’s disability that would qualify as
such under the Company’s long-term disability plan without regard to any waiting
periods set forth in such plan.
     1.9 Effective Date shall mean December 1, 2004.
     1.10 ERISA shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.
     1.11 Good Reason shall mean the occurrence of any of the following events,
without the express written consent of a Participant, unless such events are
fully corrected in all material respects by the Company within 30 days following
written notification by the Participant to the Company that Participant intends
to terminate Participant’s employment hereunder for one of the reasons set forth
below:
     (a) any reduction or diminution (except temporarily during any period of
physical or mental incapacity) in the Participant’s titles or a material
reduction or diminution in the Participant’s authorities, duties or
responsibilities or reporting requirements;
     (b) any reduction in the Participant’s Base Salary (other than an
across-the-board reduction of not more than 10% of Base Salary applicable to
executive officers generally);
     (c) Company’s material breach the terms of Participant’s employment
contract or any other contract or agreement between the Participant and the
Company; or
     (d) the Participant is required to relocate to a principal place of
employment more than 60 miles from Participant’s principal place of employment
with the Company.
     1.12 Parent shall mean any parent corporation of the Company within the
meaning of Section 424(e) of the Code.
     1.13 Participant shall mean any employee of the Company designated by the
Board as an “officer” for purposes of Section 16 of the Securities Exchange Act
of 1934, provided, however, the President and Chief Executive Officer shall not
be a Participant in this Plan.
     1.14 Plan shall mean the Champion Enterprises, Inc. Executive Officer
Severance Pay Plan.
     1.15 Severance Benefit shall mean a severance benefit calculated and paid
in accordance with Section 2.1 below.
     1.16 Severance Period shall mean the 18-month period (or such other period
specified by the Committee in writing to a Participant at the time such
participant first becomes a Participant) following a termination of a
Participant’s employment by the Company without Cause or by a Participant for
Good Reason.

3



--------------------------------------------------------------------------------



 



     1.17 Subsidiary shall mean any corporation that is defined as a subsidiary
corporation in Section 424(f) of the Code.
ARTICLE II.
BENEFITS
     2.1 Eligibility for Benefits. Upon the Participant’s termination of
employment by the Company without Cause or by Participant for Good Reason,
subject to Sections 2.3, 2.4, 2.5 and 2.6 below, Participant shall receive
during the Severance Period salary continuation payments, distributed on normal
payroll dates, equal to the Participant’s Base Salary less any other severance
payments provided by the Company through any other agreement or other
Company-sponsored program. Notwithstanding the foregoing, all or part of the
Severance Benefit to a Participant who is determined to constitute a Code
Section 409A “Specified Employee” at the time of separation from service, shall
be delayed (if then required) under Code Section 409A, and paid in an aggregated
lump sum on the first day of the seventh month following the Participant’s
separation from service (or the date of the Participant’s death, if earlier).
Any remaining payments shall be made on regularly scheduled payment dates.
Payment of the Severance Benefit for the 13th through 18th months of the
Severance Period shall be conditioned on the Participant not having commenced
subsequent employment, including self-employment, and shall be subject to the
provisions of Section 2.3. The Participant shall give the Company written notice
of the Participant’s commencing subsequent employment within 5 days of such
commencement date.
     If the Participant is covered by a change in control agreement and becomes
entitled to payments or benefits thereunder, no Severance Benefit shall be
payable hereunder.
     A Participant shall not be entitled to a Severance Benefit if the
Participant’s employment is terminated:

  (i)   by the Company for Cause,     (ii)   by the Participant other than for
Good Reason, or     (iii)   on account of the Participant’s retirement, death or
Disability.

     2.2 COBRA Benefits. Subject to (i) the Participant’s compliance with the
obligations in Sections 2.3, 2.4, 2.5 and 2.6 below and (ii) the Participant’s
timely election of continuation coverage under the Consolidated Budget Omnibus
Reconciliation Act of 1985, as amended (“COBRA”) and the Participant’s continued
copayment of contributions at the same level and cost to the Participant as if
the Participant were an employee of the Company (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars),
the Company shall pay the portion of the applicable employer COBRA continuation
coverage contributions under the Company’s health insurance plan that generally
applies to a Participant entitled to receive a Severance Benefit for a
Participant and his or her dependents until the earliest of:

4



--------------------------------------------------------------------------------



 



     (a) a Participant ceasing to be entitled to receive a Severance Benefit;
     (b) for each of a Participant and his or her dependents, when such person
ceases to be eligible for COBRA; or
     (c) a Participant commencing other substantially full-time employment,
including self-employment, that offers a health care program.
     With regard to (b) above, if a Participant or any of his or her dependents
ceases to be eligible for COBRA, the Company’s obligation to pay any
contributions for such person shall cease, but the Company’s obligation to pay
the premium for the Participant or any dependent who is still eligible for COBRA
shall continue. A Participant shall promptly notify the Company if he or she
becomes covered by a health care program of a subsequent employer.
Notwithstanding the foregoing, if the COBRA coverage is pursuant to a
self-insured plan, the Participant (and/or dependents, as applicable), shall be
required to pay the full COBRA contribution and shall be reimbursed monthly by
the Company for the Company’s portion of the contribution under this Section.
     2.3 No Duty to Mitigate/Set-off. During the first 12 months of the
Severance Period, no Participant entitled to receive a Severance Benefit
hereunder shall be required to seek other employment or to attempt in any way to
reduce any amounts payable to him or her pursuant to this Plan and the amount of
the Severance Benefit payable hereunder shall not be reduced by any compensation
earned by the Participant as a result of employment by another employer or
otherwise. Thereafter, for the remainder of the Severance Period and in order to
continue receiving a Severance Benefit, a Participant shall seek in good faith
other employment consistent with the Participant’s skills, experience and
educational background and any compensation earned by a Participant as a result
of such other employment shall be set off against the Severance Benefit
otherwise payable to the Participant. In the event of the Participant’s breach
of any provision hereunder, including without limitation, Sections 2.5 and 2.6,
the Participant shall be obligated to repay, and the Company shall be entitled
to recover, any payments previously made to the Participant hereunder.
     2.4 Release Required. Any amounts payable and benefits provided pursuant to
this Plan shall only be payable or provided if the Participant delivers to the
Company and does not revoke a general release of all claims of any kind
whatsoever that the Participant has or may have against the Company and its
affiliates and their officers, directors and employees known or unknown as of
the date of his or her termination of employment occurring up to the release
date in such form as reasonably requested by the Company.
     2.5 Restrictive Covenants. As a condition of the receipt of any Severance
Benefit by any Participant, the Participant shall be deemed to have agreed to
the following provisions:
     (a) Confidentiality. The Participant agrees that the Participant shall not
at any time, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any person, other than in the course of the
Participant’s assigned duties and for the benefit of the Company, any nonpublic,
proprietary or confidential

5



--------------------------------------------------------------------------------



 



information, knowledge or data relating to the Company, any of its subsidiaries,
affiliated companies or businesses, which shall have been obtained by the
Participant during the Participant’s employment by the Company. The foregoing
shall not apply to information that (i) was known to the public prior to its
disclosure to the Participant; (ii) becomes generally known to the public
subsequent to disclosure to the Participant through no wrongful act of the
Participant or any representative of the Participant; or (iii) the Participant
is required to disclose by applicable law, regulation or legal process (provided
that the Participant provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).
     (b) Nonsolicitation. During the Participant’s employment with the Company
and for the two year period thereafter, the Participant agrees that the
Participant will not, except in the furtherance of the Participant’s duties for
the Company, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
employee, representative or agent of the Company or any of its subsidiaries or
affiliates to leave such employment or retention or to accept employment with or
render services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, (ii) solicit, aid or
induce any customer of the Company or any of its subsidiaries or affiliates to
purchase goods or services then sold by the Company or any of its subsidiaries
or affiliates from another person, firm, corporation or other entity or assist
or aid any other persons or entity in identifying or soliciting any such
customer or (iii) solicit, aid or induce any vendor of the Company or any of its
subsidiaries or affiliates to provide goods or services then provided to the
Company or any of its subsidiaries or affiliates to another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or purchasing goods or services from such vendor. An employee,
representative or agent shall be deemed covered by this paragraph while so
employed or retained and for six months thereafter. Subpart (ii) shall not be
violated by general advertising or solicitation not specifically targeted at
activities of the Company.
     (c) Noncompetition. The Participant acknowledges that the Participant
performs services of a unique nature for the Company that are irreplaceable, and
that the Participant’s performance of such services to a competing business will
result in irreparable harm to the Company. Accordingly, during the Participant’s
employment and for the two year period thereafter, the Participant agrees that
the Participant will not, directly or indirectly, own, manage, operate, control,
be employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in the
production, sales or marketing of manufactured housing or any other material
business in which the Company or any of its subsidiaries or affiliates is
engaged on the date of termination (or, if earlier, the date of determination)
or in which they have planned, on or prior to such date, to be engaged in on or
after such date, in any

6



--------------------------------------------------------------------------------



 



locale of any country in which the Company conducts business. This
Section 2.5(c) shall not prevent the Participant from owning not more than two
percent of the total shares of all classes of stock outstanding of any publicly
held entity engaged in such business.
     (d) Nondisparagement. The Participant shall not make or induce other
persons or entities to make any negative statements as to the Company, its
affiliates, employees, past or present officers, directors, products, services,
businesses or reputation. Notwithstanding the foregoing, truthful statements
made in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this Section 2.5(d).
     (e) Reformation. If it is determined by a court of competent jurisdiction
in any state that any restriction in this Section 2.5 is excessive in duration
or scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.
     (f) Further Acknowledgment. The Participant acknowledges that the
restrictive covenants (including, without limitation, confidentiality and
non-competition) in any other agreement with the Company previously signed by
the Participant shall not be affected by this Plan and that the restrictive
covenants therein shall continue to apply after a termination of employment in
accordance with the terms of such restrictive covenants.
     (g) Survival Of Provisions. The obligations contained in this Section 2.5
shall survive any termination of the Plan and shall be fully enforceable
thereafter.
     2.6 Cooperation. As a condition of the receipt of any Severance Benefit by
any Participant, the Participant shall be deemed to have agreed to the
provisions of this Section 2.6. Upon the receipt of reasonable notice from the
Company (including its outside counsel), the Participant agrees that while
employed by the Company and thereafter, the Participant will respond and provide
information with regard to matters in which the Participant has knowledge as a
result of the Participant’s employment with the Company, and will provide
reasonable assistance to the Company, its affiliates and their respective
representatives in defense of any claims that may be made against the Company or
its affiliates, and will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Participant’s
employment with the Company. The Participant agrees to promptly inform the
Company if the Participant becomes aware of any lawsuits involving such claims
that may be filed or threatened against the Company or its affiliates. The
Participant also agrees to promptly inform the Company (to the extent the
Participant is legally permitted to do so) if the Participant is asked to assist
in any investigation of the Company or its affiliates (or their actions),
regardless of whether a lawsuit or other proceeding has then been filed against
the Company or its affiliates with respect to such investigation, and shall not
do so unless legally required. Upon presentation of appropriate documentation,
the Company shall pay or reimburse the Participant for all reasonable out-of-

7



--------------------------------------------------------------------------------



 



pocket travel, duplicating or telephonic expenses incurred by the Participant in
complying with this Section 2.6.
     2.7 Equitable Relief and Other Remedies.
     (a) Since the Company’s remedies at law for a breach or threatened breach
of any of the provisions of Sections 2.5 or 2.6 would be inadequate, in addition
to any remedies at law, the Company, without posting any bond, shall be entitled
to obtain equitable relief in the form of specific performance, temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available.
     (b) In the event of a material violation of Sections 2.5 or 2.6, any
Severance Benefit being paid to the Participant shall immediately cease.
ARTICLE III.
FUNDING
     This Plan shall be funded out of the general assets of the Company as and
when benefits are payable under this Plan. All Participants shall be solely
unsecured creditors of the Company and, if a bankruptcy proceeding of the
Company is pending, the Participants shall be solely unsecured creditors of the
Company with administrative priority. If the Company decides in its sole
discretion to establish any advance accrued reserve on its books against the
future expense of benefits payable hereunder, or if the Company decides in its
sole discretion to fund a trust under this Plan, such reserve or trust shall not
under any circumstances be deemed to be an asset of this Plan.
ARTICLE IV.
ADMINISTRATION OF THE PLAN
     4.1 Plan Administrator. The general administration of the Plan on behalf of
the Company (as plan administrator under Section 3(16)(A) of ERISA) shall be
placed with the Committee.
     4.2 Reimbursement of Expenses of Plan Committee. The Company shall pay or
reimburse the members of the Committee for all reasonable expenses incurred in
connection with their duties hereunder.
     4.3 Action by the Plan Committee. Decisions of the Committee shall be made
by a majority of its members attending a meeting at which a quorum is present
(which meeting may be held telephonically), or by written action in accordance
with applicable law. Subject to the terms of this Plan and provided that the
Committee acts in good faith, the Committee shall have the authority to
determine a Participant’s participation and benefits under the Plan and to
interpret and construe the provisions of the Plan.
     4.4 Delegation of Authority. The Committee may delegate any and all of its
powers and responsibilities hereunder to other persons by formal resolution
filed with and accepted by

8



--------------------------------------------------------------------------------



 



the Board. Any such delegation shall not be effective until it is accepted by
the Board and the persons designated and may be rescinded at any time by written
notice from the Committee to the person to whom the delegation is made.
     4.5 Retention of Professional Assistance. The Committee may employ such
legal counsel, accountants and other persons as may be required in carrying out
its work in connection with the Plan.
     4.6 Accounts and Records. The Committee shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.
     4.7 Claims/Disputes Procedure.
     (a) Any claim by a Participant or beneficiary (“Claimant”) with respect to
eligibility, participation, contributions, benefits or other aspects of the
operation of the Plan shall be made in writing to the Committee. The Committee
shall provide the Claimant with the necessary forms and make all determinations
as to the right of any person to a disputed benefit. If a Claimant is denied
benefits under the Plan, the Committee or its designee shall notify the Claimant
in writing of the denial of the claim within 90 days (such period may be
extended to 180 days) after the Plan receives the claim, provided that in the
event of special circumstances such period may be extended.
     (b) If the initial 90 day period is extended, the Committee or its designee
shall, within 90 days of receipt of the claim, notify the Claimant in writing of
such extension. The written notice of extension will indicate the special
circumstances requiring the extension of time and provide the date by which the
Committee expects to make a determination with respect to the claim. If the
extension is required due to the Claimant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Claimant until
the earlier of (i) the date on which the Claimant responds to the Plan’s request
for information or (ii) expiration of the 45 day period commencing on the date
that the Claimant is notified that the requested additional information must be
provided.
     (c) If the claim is wholly or partially denied, the notice to the Claimant
shall set forth:

  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to pertinent Plan provisions upon which the denial is based;     (iii)
  a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary;

9



--------------------------------------------------------------------------------



 



  (iv)   appropriate information as to the steps to be taken and the applicable
time limits if the Claimant wishes to submit the adverse determination for
review; and     (v)   a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse determination on
review (collectively, the “Notice Requirements”).

     (d) If the claim has been denied, the Claimant may submit the claim for
review. Any request for review of a claim must be made in writing to the
Committee no later than 60 days after the Claimant receives notification of
denial or, if no notification was provided, the date the claim is deemed denied.
The claim will then be reviewed by the Committee. The Claimant or his duly
authorized representative may:

  (i)   upon request and free of charge, be provided with access to, and copies
of, relevant documents, records, and other information relevant to the
Claimant’s claim; and     (ii)   submit written comments, documents, records,
and other information relating to the claim. The review of the claim
determination shall take into account all comments, documents, records, and
other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
claim determination.

     (e) The decision of the Committee shall be made within 60 days (such period
may be extended to 120 days) after receipt of the Claimant’s request for review,
unless special circumstances require an extension.
     (f) If the initial 60 day period is extended, the Committee or its designee
shall, within 60 days of receipt of the claim, notify the Claimant in writing of
such extension. The written notice of extension will indicate the special
circumstances requiring the extension of time and provide the date by which the
Committee expects to make a determination with respect to the claim. If the
extension is required due to the Claimant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Claimant until
the earlier of (i) the date on which the Claimant responds to the Plan’s request
for information or (ii) expiration of the 45 day period commencing on the date
that the Claimant is notified that the requested additional information must be
provided.
     (g) If an extension of time is required, the Claimant shall be notified in
writing of such extension. The written notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
Committee expects to make a determination with respect to the claim. If the
extension is required due to the Claimant’s failure to submit information
necessary to decide the claim on

10



--------------------------------------------------------------------------------



 



review, the period for making the determination will be tolled from the date on
which the extension notice is sent to the Claimant until the earlier of (i) the
date on which the Claimant responds to the Plan’s request for information or
(ii) expiration of the 45-day period commencing on the date that the Claimant is
notified that the requested additional information must be provided. In any
event, a decision shall be rendered not later than 120 days after receipt of the
request for review.
     (h) The Committee’s decision on the Claimant’s claim for review will be
communicated to the Claimant in writing. If the claim on review is denied, the
notice to the Claimant shall provide a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claim, and also
set forth the Notice Requirements (other than subsection (c)(iv)).
     (i) The claims procedures set forth in this section are intended to comply
with U.S. Department of Labor Regulation § 2560.503-1 and should be construed in
accordance with such regulation. In no event shall it be interpreted as
expanding the rights of Claimants beyond what is required by U.S. Dept. of Labor
§ 2560.503-1.
     (j) A Claimant shall be required to exhaust all administrative remedies
under this Section 4.7 prior to commencing any action in Federal court.
     4.8 Indemnification. The Committee, its members and any person designated
pursuant to Section 4.4 above shall not be liable for any action or
determination made in good faith with respect to the Plan. The Company shall, to
the extent permitted by law, by the purchase of insurance or otherwise,
indemnify and hold harmless each member of the Committee and each director,
officer and employee of the Company for liabilities or expenses they and each of
them incur in carrying out their respective duties under this Plan, other than
for any liabilities or expenses arising out of such individual’s willful
misconduct or fraud.
ARTICLE V.
AMENDMENT AND TERMINATION
     The Company reserves the right to amend or terminate, in whole or in part,
any or all of the provisions of this Plan at any time, provided that in no event
shall any amendment reducing the benefits provided hereunder or any Plan
termination be effective prior to the later of the third anniversary of the
Effective Date or the date twelve months after the date the Company gives the
Participants written notice of such amendment or termination. Notwithstanding
anything in this Plan to the contrary, if the Company becomes obligated to make
any payment to the Participant pursuant to the terms hereof, then this Plan
shall remain in effect for such purposes until all of the Company’s obligations
hereunder are fulfilled. Without limiting the generality of the foregoing, the
Company may amend the Plan at any time, retroactively or otherwise, as may be
necessary to preserve the intended tax characteristics of the Plan, including,
without limitation, such amendments necessary to address the requirements of
Section 409A of the Code.

11



--------------------------------------------------------------------------------



 



ARTICLE VI.
SUCCESSORS
     For purposes of this Plan, the Company shall include any and all successors
and assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Company and
such successors and assignees shall perform the Company’s obligations under this
Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term “Company”, as used in this Plan, shall mean the Company, as
hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by the terms and provisions of this Plan.
ARTICLE VII.
MISCELLANEOUS
     7.1 Rights of Participants. Nothing herein contained shall be held or
construed to create any liability or obligation upon the Company to retain any
Participant in its service. All Participants shall remain subject to discharge
or discipline to the same extent as if this Plan had not been put into effect.
     7.2 Governing Law. This Plan shall be governed by the laws of the State of
Michigan (without reference to rules relating to conflicts of law).
     7.3 Withholding. The Company shall have the right to make such provisions
as it deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments pursuant to this Plan.
     7.4 Severability. In case any provision of this Plan be deemed or held to
be unlawful or invalid for any reason, such fact shall not adversely affect the
other provisions of this Plan unless such determination shall render impossible
or impracticable the functioning of this Plan, and in such case, an appropriate
provision or provisions shall be adopted so that this Plan may continue to
function properly.
     7.5 Assignment and Alienation. The benefits payable to the Participant
under the Plan shall not be subject to alienation, transfer, assignment,
garnishment, execution or levy of any kind and any attempt to cause any benefits
to be so subjected shall not be recognized.
     7.6 Communications. All announcements, notices and other communications
regarding this Plan will be made by the Company in writing.
     7.7 ERISA Plan. This Plan constitutes an unfunded compensation arrangement
for members of a select group of the Company’s management, and any exemptions
under ERISA, as applicable to such an arrangement, shall be applicable to the
Plan.
     7.8 Entire Agreement. Except as specified herein and any change in control
agreement, this Plan sets forth the entire understanding of the Company with
respect to the subject matter hereof and supersedes all existing severance
plans, agreements and understandings

12



--------------------------------------------------------------------------------



 



(whether oral or written) between the Company and the Participants with respect
to the subject matter herein.
     7.9 Not An Agreement Of Employment. This is not a Plan or an agreement
assuring employment and the Company reserves the right to terminate any
Participant’s employment at any time with or without Cause, subject to the
payment provisions hereof. Participant’s shall have no claim against the Company
hereunder or for deprivation of the right to receive the amounts hereunder as a
result of any termination that does not specifically satisfy the requirements
hereof or as a result of any other action taken by the Company. Except as
provided herein, the foregoing shall not affect a Participant’s rights under any
other agreement with the Company.
     7.10 Code Section 409A. Between January 1, 2005 and December 31, 2008, the
Plan was administered in good faith compliance with Code Section 409A, taking
into account the statutory language, legislative history and interim guidance
issued by the Internal Revenue Service relating to Code Section 409A. It is
intended that Plan benefits shall be exempt from or in compliance with Code
Section 409A, and the provisions of the Plan are to be construed accordingly.
However, unless specifically designated herein, in no event shall the Company or
an Affiliate be responsible for any tax or penalty owed by a Participant or
beneficiary with regard to Plan benefits.
     IN WITNESS WHEREOF, this Champion Enterprises, Inc. Executive Officer
Severance Pay Plan, as amended and as approved by Champion’s Board of Directors,
has been executed on behalf of the Corporation on this the 17th day of December,
2008, to be effective December 31, 2008.

                 CHAMPION ENTERPRISES, INC.
      By:   /s/  William C. Griffiths       William C. Griffiths        Chairman
of the Board of Directors,
President and Chief Executive Officer     

13